Title: To Benjamin Franklin from the First Medical Society in the Thirteen United States of America Since Their Independence, 10 May 1780
From: First Medical Society
To: Franklin, Benjamin


  Sir
  New Fairfield State of Connecticut May 10th. 1780
A number of Reputable Physicians belonging to the States of Massachusetts, Connecticut, and New York, having in May 1779 formed a Society by the name of the first Medical Society in the thirteen United States of America Since their Independence, and having lately had information of a Royal Medical Society in France Constituted by letters Patent of his most Christian Majesty, of which Society we have the pleasure to find that Doctr Franklin is a member; Encouraged by that humanity, and love of Science, so Conspicuous in the French Nation, and relying on your assistance, and influence, we have presumed to Solicit of the Royal Medical Society the favor of a literary Correspondence; (with this) our letter to the Medical Society is inclosed, and Committed to your care; the letter is left open for your perusal, and if previous to its being laid before that Society, a French translation be necessary, we beg of you to perform that service (as there is not a Member of our Society so intimately acquainted with the French Language as to make a correct and elegant translation)— We conceive Sir that no Period in the Roll of Time ever opened so bright, and promising a prospect, of the Spread of Liberty, and Science, as this which now dawns in America, and that the all accomplishing hand of Time never erected so important, so Magnificent an Empire, as is now Rising in this new World. The known abilities, & integrity, of our Ministers of State, give us the greatest reason to expect from their foreign Negotiations, the most Important advantages (not only to the Political) but Scientific interest of America, and as you Sir are deservedly Seated at the head of all the American Patriots, we have no doubt of obtaining the favour we ask of the Royal Medical Society, Should our attempt, and design, merit your approbation, and assistance— The plan on which our Society is founded, and the Reason of our asking for a literary Correspondance, you will see in our letter to the Royall Medical Society. After wishing every Blessing to your Person, Compleat Success to all your Negotiations, and in due time a Safe return to this your Native Land we beg leave to Subscribe ourselves your most Obedient, and very humble Servants Signed by order and in behalf of the Society
James Potter PresidentAttest Oliver Fuller Secretary
To his Excellency Benjamin Franklin Esqr. LLD and American Plenipotentiary at the Court of France—
 
Addressed: To / His Excellency Benjamin Franklin Esqr. LLD / And Plenipotentiary at the Court of France
